Title: To Benjamin Franklin from Antoine Yart: A Poem, 4 October 1777: résumé
From: Yart, abbé Antoine
To: Franklin, Benjamin


<Ecoüis, near Rouen, October 4, 1777, in French: The poem, of sixty-eight lines, is packed with fulsome praise. It describes the Americans as orphaned by Franklin’s absence, and assures them that “loin de l’amérique il la porte en son coeur.” Franklin then first addresses King Louis, adjuring him to avenge British insults and “à l’empire des lys, joins l’empire des mers.” The next appeal is to the Belgians and the Swiss to support the rebel cause until the Americans “regnent, comme vous, libres, independans.”>
